                   Case 21-10831-CTG           Doc 111        Filed 06/14/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                               Chapter 11

    HOSPITALITY INVESTORS TRUST, INC., et al.,1                         Case No. 21-10831 (CTG)

                     Debtors.                                           (Jointly Administered)

                                                                        Re: Docket Nos. 7, 8, 50 & 109

NOTICE OF FILING OF PROPOSED FINDINGS OF FACT, CONCLUSIONS OF LAW,
  AND ORDER (A) APPROVING PREPETITION SOLICITATION PROCEDURES,
      (B) APPROVING ADEQUACY OF DISCLOSURE STATEMENT, AND
         (C) CONFIRMING JOINT PREPACKAGED CHAPTER 11 PLAN
              FOR HOSPITALITY INVESTORS TRUST, INC., AND
     HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

            PLEASE TAKE NOTICE that, on May 19, 2021, the above-captioned debtors and

debtors in possession (the “Debtors”), filed the Joint Prepackaged Chapter 11 Plan of Hospitality

Investors Trust, Inc., and Hospitality Investors Trust Operating Partnership, L.P. [Docket No. 7]

(including all exhibits, schedules, appendices, and supplements thereto, and as amended, modified,

and/or supplemented the “Plan”) and the Disclosure Statement for Joint Prepackaged Chapter 11

Plan of Hospitality Investors Trust, Inc., and Hospitality Investors Trust Operating Partnership,

L.P. [Docket No. 8] (including all exhibits, schedules, appendices, and supplements thereto, and

as amended, modified and/or supplemented from time to time, the “Disclosure Statement”) with

the United States Bankruptcy Court for the District of Delaware (the “Court”).

            PLEASE TAKE FURTHER NOTICE that, on June 14, 2021, the Debtors filed the Joint

Prepackaged Chapter 11 Plan of Hospitality Investors Trust, Inc., and Hospitality Investors Trust




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Hospitality Investors Trust, Inc. (3668); and Hospitality Investors Trust Operating
Partnership, L.P. (0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite
801, New York, NY 10022.


IMPAC 7234113v.1
                   Case 21-10831-CTG     Doc 111     Filed 06/14/21     Page 2 of 3




Operating Partnership, L.P. (Conformed Version) [Docket No. 109] (including all exhibits,

schedules, appendices, and supplements thereto, and as amended, modified, and/or supplemented

the “Conformed Plan”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Order (I) Scheduling and

Shortening Notice of, Combined Hearing On Adequacy of Disclosure Statement and Confirmation

of Prepackaged Plan; (II) Approving Procedures for Objecting to Disclosure Statement and

Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures, Form of Ballot, and Form

and Manner of Notice of Commencement, Combined Hearing, and Objection Deadline;

(IV) Approving Notice and Objection Procedures for the Assumption of the Executory Contracts

and Unexpired Leases; (V) Conditionally (A) Authorizing the United States Trustee to Not

Convene Section 341(a) Meeting of Creditors and (B) Waiving Requirement of Filing Schedules

and Statements, List of Equity Security Holders, and Rule 2015.3 Reports; and (VI) Granting

Related Relief [Docket No. 50], a hearing has been scheduled before the Honorable Craig T.

Goldblatt, United States Bankruptcy Judge, in the Court, located at 824 N. Market Street, 6th Floor,

Courtroom 2, Wilmington, Delaware 19801 on June 23, 2021 at 11:00 a.m. (ET) to consider

confirmation of the Conformed Plan (the “Combined Hearing”).

        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is the Proposed

Findings of Fact, Conclusions of Law, and Order (A) Approving Prepetition Solicitation

Procedures, (B) Approving Adequacy of Disclosure Statement, and (C) Confirming Joint

Prepackages Chapter 11 Plan for Hospitality Investors Trust, Inc., and Hospitality Investors Trust

Operating Partnership, L.P. (the “Proposed Confirmation Order”). The Debtors reserve the right

to materially, alter, amend, or modify the Proposed Confirmation Order. The Debtors intend to

present the Proposed Confirmation Order to the Court at the Combined Hearing.


                                                 2
IMPAC 7234113v.1
                   Case 21-10831-CTG   Doc 111    Filed 06/14/21   Page 3 of 3




 Dated: June 14, 2021
        Wilmington, Delaware
                                          POTTER ANDERSON & CORROON LLP


                                          /s/ R. Stephen McNeill
                                          Jeremy W. Ryan (DE Bar No. 4057)
                                          R. Stephen McNeill (DE Bar No. 5210)
                                          1313 North Market Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 984-6000
                                          Facsimile: (302) 658-1192
                                          Email: jryan@potteranderson.com
                                                  rmcneill@potteranderson.com

                                          -and-

                                          PROSKAUER ROSE LLP
                                          Jeff J. Marwil (admitted pro hac vice)
                                          Paul V. Possinger (admitted pro hac vice)
                                          Jordan E. Sazant (DE Bar No. 6515)
                                          70 West Madison, Suite 3800
                                          Chicago, IL 60602
                                          Telephone: (312) 962-3550
                                          Facsimile: (312) 962-3551
                                          Email: jmarwil@proskauer.com
                                                  ppossinger@proskauer.com
                                                  jsazant@proskauer.com

                                          -and-

                                          PROSKAUER ROSE LLP
                                          Joshua A. Esses(admitted pro hac vice)
                                          Eleven Times Square
                                          New York, NY 10036
                                          Telephone: (212) 969-3000
                                          Facsimile: (212) 969-2900
                                          Email: jesses@proskauer.com

                                          Attorneys for Debtors and Debtors in Possession




                                             3
IMPAC 7234113v.1
